DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on January 10, 2020, is for a continuation reissue examination for United States Patent Number US RE47,851 E and also for a reissue examination of United States Patent Number US 7,555,605 B2, which were both issued to William C. Moyer (hereinafter “the ‘605 Patent”).  This reissue application is being examined under the “pre-AIA ” provisions.

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on June 23, 2021.
The specification is amended at the content of “CROSS-REFERENCE TO RELATED APPLICATIONS” adding an identification for providing the continuity language for a continuation reissue application.  Although the Examiner determined that this reissue application is for a bona fide continuation reissue application1 (RIC) based on prior reissue application No. 13/172,508 in the Office action mailed on March 29, 2021 at page 2, line 33 through page 3, line 12.  However, the amended specification does not identify this application as being "a reissue continuation of U.S. Application No. 13/172,508" or "a continuation and reissue of U.S. Application No. 13/172,508" or equivalent language rather than being "a continuation of U.S. Application No. 13/172,508".
All the original claims 1-22 have been canceled; and new claims 23-43 have been added, but the new claims 23-32 and 37 have been canceled since this reissue application was filed.  Currently, the new claims 33-36 and 38-43 are subject to the examination of this reissue application.
Oath/Declaration
The reissue declaration filed on March 13, 2020 is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be 
The declaration should write a statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue.  And, any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414 II.
The Examiner de novo reviewed the declaration when the Response was filed with currently effective claims 33-36 and 38-43, and noticed that the declaration is no more in compliance with 37 CFR § 1.175(d) in particular.
In fact, the declaration states that “[p]atentee claimed fewer claims than it had the right to, and the omission of claims 23-27, as listed in the Preliminary Amendment, resulted in claiming less than the patentee had a right to claim”; however, the error previously identified in the declaration for this reissue application pursuant to 37 CFR § 1.175(a) is no longer being relied upon as the basis for reissue because of canceling the claims 23-27, and the reissue applicant does not newly identify an error (i.e., the right of the new claims 23-27 omitted from the rights of the patented claims 1-22) being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. § 251.  See MPEP § 1414.03 Supplemental Reissue Oath/Declaration.

Specification
The specification amendment filed in company with the Response has not been entered because it does not properly identify this bona fide continuation reissue application based on prior reissue application No. 13/172,508 as a non-Bauman type continuation reissue application because the identification of the application as being " a continuation of U.S. Application No. 13/172,508 filed June 29, 2011, which is a reissue of U.S. Application No. 11/536,085, filed September 28, 2006 (issued as U.S. Patent No. 7,555,605, on June 30, 2009)" is not acceptable to provide the appropriate continuity language, which should be "a reissue continuation of application number [the parent reissue application]" or "a continuation of application number [the parent reissue application] and an application for reissue of patent number [the patent for which reissue is sought]" or equivalent language (emphasis added; See MPEP § 1451).
Appropriate correction is required.

Claim Rejections - 35 USC § 251
Claims 33-36 and 38-43 are rejected as being based upon a defective reissue 
Claims 41-43 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In this case, it is noted that the claim 41 is improperly broadened by recapture of subject matters, which were surrendered during the original prosecution of the ‘605 Patent.  See MPEP § 1412.02.
First, the Examiner determines that the reissue claim 41 is broader in scope than the patented claim 22 because the reissue applicant deletes and/or omits, at least, the limitation “when the processor enables the fetch of the data associated with the effective address from the memory to the system bus, the data associated with the effective address is not stored in the cache array” from the claim 22 of the ‘605 Patent.
Second, the Examiner determines that the broader aspects of the reissue claim 22 relates to the limitation foregoing, which was surrendered during the original prosecution of the ‘605 Patent.  Actually, said limitation was introduced during the prosecution of the ‘605 Patent for the purpose of making the claims patentable over a rejection or objection made in the original application (See the application 11/536,085, the applicant’s amendment/response filed on 12/6/2008).
Furthermore, the applicant of the original application 11/536,085 made arguments on the record that said limitation was added to obviate the claims rejection (See the application 11/536,085, the applicant’s remarks at page 7 of the response filed on 12/6/2008).  Thus, it establishes the omitted limitation relating to subject matters previously surrendered (See MPEP § 1412.02).
Third, the Examiner determines that the reissue claim 41 is not materially narrowed in other respects; thus, the reissue claims do not avoid the recapture rule in a manner other respects.
Accordingly, the narrow scopes of the claim 22 in the ‘605 Patent were not error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matters surrendered in the application 11/536,085 cannot be recaptured by the filing of the present reissue application.
The independent claim 41 and its dependent claims 42 and 43 are rejected under 35 U.S.C. § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Response to Arguments
There is no arguments to be discussed in the Response.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 33-36 and 38-402, the claim limitations of the claim 33 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the instruction includes a TLB exception indicator; when the effective address results in a miss in the TLB, selectively taking an exception based on the TLB exception indicator; and when the effective address results in a hit in the TLB, providing a translated address from the TLB corresponding to the effective address.
The claims 34-36 and 38-40 are dependent claims of the claim 33.

With respect to claims 41-433, the claim limitations of the claim 41 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the instruction provides a TLB (table look-aside buffer) exception indicator that indicates whether or not an exception is to be taken if the effective address results in a miss in a TLB.
The claims 42 and 43 are dependent claims of the claim 41.

Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992
























Conferees:  

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Non-Bauman type continuation reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982); See Filing Receipts issued on 1/13/2020 and 4/17/2020.
        2 The claims 33-36 and 38-40 are rejected under 35 U.S.C. § 251 as being based upon a defective declaration.
        3 The claims 41-43 are rejected under 35 U.S.C. § 251 as being based upon a defective declaration and an improper recapture.